PER CURIAM.
This is an appeal from a decree of the District Court overruling exceptions to the report of the commissioner assessing damages. The appellant’s tow collided with and bent the upper part of the rudder of the steamer Arcardian, lying moored at Pier 14, North River. She is one of a regular line which makes weekly sailings between this port and Bermuda and was about to sail. The damage not being such as to make the steamer unseaworthy, her owners let her proceed to sea and, with a view to maintaining the schedule of their sailings, straightened the rudder from time to time as the vessel was in port, finally putting on a permanent patch. The cost of doing this was $2,066.13. If the work had been done continuously with the vessel in the water, instead of intermittently, the cost together with one day’s detention at $1,291.13, would have been $2,111.67. Judge Hough found that one day’s detention would have been incurred if the repairs had been so made. The appellant contends that in such *348case only the actual cost of repairs would have been awarded, without any allowance for loss of the use of the vessel, and that therefore the libelant should have been given no more. We do not agree with this contention, and think the District Judge rightly allowed the libel-ant’s actual expenditures because they were less than what the repairs, if made continuously, including the loss caused by the detention of the vessel, would have amounted to.
The decree is affirmed.

<@c»For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes